Mr. Justice Doyle
dissenting:
Although I recognize that the question dealt with by the majority of the Court, whether the plaintiff here was guilty of contributory negligence, is difficult and complex, I nevertheless am unable to accept the majority’s conclusion that the undisputed facts lead to but one possible inference, that of contributory negligence as a matter of law. In my opinion, the plaintiff in this case was acting under the influence of an emergency. He faced a dilemma, both facets of which posed danger. He was threatened with injury regardless of whether he stopped or went forward. His judgment formed under the press of such circumstances does not demand a legal conclusion of contributory negligence.
Some preliminary discussion of the facts, most of which appear in the findings and comments of the trial court, will provide background for analysis of these most interesting legal questions. The court found that Duff was some 10 or 12 feet behind the pickup truck which was being driven by one Rex at the time that the train signals were activated. The court placed him in the middle of the industrial tracks just east of the track in question at the time the railroad signals commenced to flash and to ring. The court pointed out that for Duff to stop there would have placed him astride the tracks — that he could not stop between the tracks because there was not room —• and that it was not reasonable for him to stop and back up at this point. The judge said:
“ * * * The only thing he could do was go forward, *115and recognizing this, Mr. Rex attempted to pull as far forward as possible. * * * ”
The court further found that the traffic signal on Santa Fe was then showing green. To be sure, there was also a red light showing, but this green light was very much in evidence and presumably was for the purpose of clearing this intersection so as to prevent a jam up such as that which occurred. Noteworthy also is the fact that when the signals were activated the train was one-half mile or 30 seconds from the crossing. Duff had to cross the track, discover his peril and take the other actions described by him in these 30 seconds. Thus very little time remained for premeditation or deliberation.
As to evidence regarding subsequent events (after Duff had crossed over the westerly tracks), the finding was that Duff believed that his vehicle was in danger of being hit by the train. Whether it was actually in danger, the court was unable to find, but as the judge pointed out, this was inconsequential. The real question was whether Duff had a reasonable basis for believing that he had not cleared the westerly rail of the track on which the train was running, so that he felt compelled to act fast so as to avoid the impact.
The case must be determined from two distinct standpoints, first, as to whether there was immediate or proximate negligence growing out of the happenings just prior to the impact on the part of the plaintiff and the railroad; and secondly, whether the parties were guilty of antecedent negligence or in the case of the plaintiff of antecedent contributory negligence.
I.
It is amply clear that the Rio Grande was not negligent in failing to stop or to take any other steps after discovery of Duff’s peril. This was found by the trial court and I agree with this finding. The train was then traveling at a speed in excess of 60 miles per hour and a stop would have required more distance than was available to it. Duff was not shown to have been on the *116track until the train was at most a few hundred, feet away. We can thus eliminate the possibility of avoidance by stopping and in so doing the last clear chance issue is also eliminated. I reach the same conclusion with respect to Duffs negligence at the time just preceding the impact. According to the undisputed evidence, Duff was approaching the tracks in question at a very slow rate of speed when the signals became activated. After this, there were only 30 seconds. During those 30 seconds, Duff pulled up behind the Rex vehicle and stopped, he became apprehensive, he sounded his horn, he signalled to the driver of the Rex car and then decided to move his vehicle. The trial court found that he actually backed the vehicle a few feet. By that time the train was in very close proximity and notwithstanding that Duff had difficulty with the car door on the left side, he was able to get out of the car and to move a few feet away from it. The 30 seconds were action packed.
The trial court found that Duff was operating in an emergency and that this factor was entitled to be considered in deciding whether he acted prudently. The evidence supports this finding. I am impressed with the fact that there was a great shortage of time within which to act and as the court indicated, if defendant had had even a few more seconds he could have extricated himself. Looking backward, it is now possible to conclude that Duff should have made no effort to move his vehicle. But, we do not judge negligence in this manner and I do not think that a man in the position he was in is required to make this decision correctly or suffer the consequences. As was said by Mr. Chief Justice Holmes in Kane v. Worcester Consolidated St. R. R., 182 Mass. 201, 65 N.E. 54, “A choice may be mistaken and yet prudent.”
The extent of a train overhang is uncertain and how could he know that it would miss him? Therefore, it is enough that a prudent man would have become apprehensive and it furnishes no answer to prove that in fact *117he had a foot or two clearance. The issue is whether, looking forward not backward, we must say that Duff acted reasonably and prudently for his own protection under the circumstances presented to him. In considering similar facts, this Court per Mr. Justice Campbell in Colorado Midland Ry. Co. v. Robbins, 30 Colo. 449, 71 Pac. 371, made these pertinent comments:
“ * * * the court said to the jury that if one uses bad judgment in the excitement of the moment of danger, this of itself does not prove negligence, and in such cases plaintiff is only required to use ordinary care to prevent injury. Defendant’s criticism of this instruction is that it applies only when the peril has been brought on by the negligence of a defendant, and is wholly inapplicable where a plaintiff voluntarily places himself in a position of danger for the protection of his property. As already intimated, there was sufficient evidence in this case to make the instruction applicable. Let us consider for a moment the situation in which plaintiff was placed. He was driving his team along a public highway where he had a right to be. He was supposed to know that the ordinance of the city restricted railroads in running their trains to six miles an hour. He had a right to presume that the train which he saw approaching was not exceeding that limit. He testifies that had the ordinance been observed he would have been able to take himself and team out of the dangerous place. It is too clear for argument that he was in a dangerous place on the highway when he saw the train approaching, and it was but an act of ordinary prudence, as we think, for him in the circumstances of the case to do as he did. He might well have .concluded that to extricate himself from the threatened peril it was safer to jump from the wagon and turn his horses than to undertake to remain in the wagon with the train bearing down upon him. There was enough in the evidence to warrant the court in giving this charge, and though defendant did not know when he alighted from the wagon that the train was running at a *118speed of eighteen or twenty miles an hour, this fact, if it was shown, may have been, and the jury were justified in finding that it was, the negligent act on the part of defendant that placed plaintiff in a perilous situation; hence it cannot be said that plaintiff voluntarily exposed himself to danger to save his property. On the contrary, the jury might well find that defendant’s antecedent negligent act led plaintiff to act as he did. At all events, the question as to whether the course adopted by him to avoid the danger was such as a man of ordinary prudence would have chosen was peculiarly a question for the jury, and since they were given clear and explicit instructions as to the law of the case, their finding cannot be disturbed.”
In the light of these considerations, I would conclude that defendant was not guilty of negligence as the result of his hasty conduct immediately preceding the impact. It, of course, remains to inquire whether he negligently created the condition of emergency, if so, the emergency exception which allows him to make a mistake would not be available.
II.

The question of whether Duff was guilty of antecedent negligence which barred his recovery or which prevented his invoking the emergency doctrine.

The trial court devoted considerable attention to the question of whether Duff was guilty of negligence and concluded from the facts and from the applicable law that he was not. The basis for the court’s determination was first, that the plaintiff was not guilty of negligence by reason of his efforts to extricate himself from his position of peril and, secondly, that he was not guilty of negligence in crossing the tracks.
The next question is whether Duff’s election to cross the tracks was, under the circumstances, unreasonable. The obligation of one crossing railroad tracks to look carefully and to exercise care to protect himself is fundamental. Cf. Baltimore & Ohio R. R. Co. v. Good*119man, 275 U.S. 66, and Pokora v. Wabash Railway Co., 292 U.S. 98. See Denver & Rio Grande R. R. v. Ryan, 17 Colo. 98, 28 Pac. 79. See also Nichols v. C. B. & Q. R. R. Co., 44 Colo. 501, 98 Pac. 808. In the latter case the Court said:
“ * * * A person attempting to cross a railroad track at a public crossing in a city has the right to expect that the railroad will give the signals required by law to warn him of the approach of a train, and that it will not be run at an excessive and dangerous rate of speed,
In the instant case Duff had crossed the easternmost tracks, the northbound ones, and was in the process of crossing the central set of tracks when the signals were activated. The question which arises is whether a prudent man would have stopped on these service tracks or would have proceeded to drive the 9 feet across the tracks on which the train was running. At this time the train was 2600 feet away. Duff then had at least one green traffic light. I fail to see how a motorist in this position can be adjudged guilty of contributory negligence as a matter of law because he elects to proceed. The train was some distance from the crossing. To hold that he was negligent in these circumstances you must overlook the green light factor and you must also conclude that a prudent man would foresee the subsequent events and avoid them. But Duff had no reason to suppose that he would not clear the tracks, a matter of a few feet. There was no reason to anticipate that the truck driven by Rex would be stopped ahead of him with the brake set and that he would be trapped in a position of peril. He was also faced with a hazard if he stopped in the middle of the service track. It seems to me that a prudent man would have taken the course which Duff took rather than the alternative of stopping or backing up. Consequently, I disagree with the position of the majority that this action constituted contributory negligence which is the sole proximate cause of the injury.
*120III.

The question whether the Rio Grande was guilty of antecedent negligence.

The trial court pointed out that the intersection at West Hampden and Santa Fe Drive is a highly congested one. It is located just south of the Denver city limits and not too long ago was open country. Now it is substantially an urban community. The court noted that this is one of the fastest growing areas in the State of Colorado.
“ * * * The population is beginning to spread and boom and traffic at all points along the line is being increased daily.”
The court also observed that the Denver city ordinance limits the speed of the trains to 35 miles per hour within the city and that the train increases its speed, notwithstanding the congestion, the moment it crosses Yale Avenue from 35 miles per hour to 60 miles per hour, the speed it was traveling at the time of the impact. On this, the trial court said:
“ * * * The Denver city ordinance, as the testimony reflects, requires 35 mile an hour speeds in Denver. Isn’t that a test? Isn’t that a standard? Isn’t it fair to say that the area between Yale and Littleton is just as equally as populous with vehicles, pedestrians, persons traveling therein as the area between the station and Yale? I think it is not an unfair comparison. In my opinion the speed at this particular point constitutes, in this set of facts, a negligent act and the Court so finds. * * * ”
The judge added:
“ * * * I see nothing to be gained by traveling at such high rates of speed for a distance of two or three miles when some of the worst tragedies in Colorado railroad history have occurred between Yale and Littleton. What is two or three minutes gained as measured against public safety? (Quoting Herrara v. Southern Pacific, 318 Pacific 2d 784.)”
That the Rio Grande was guilty of negligence in oper*121ating its train at this high speed in an area admittedly congested seems to me fundamental. There can be no question but that such speed under the circumstances shown is hazardous. It is a threat to every motorist required to traverse this intersection, and the chance that someone would come into conflict with the train was substantial and the extent of harm likely to follow if this occurred was also great. Thus it can be said that a substantial risk of harm was posed as a result of the failure to take positive steps to prevent collisions by such precautions as earlier activation of signals, construction of control gates which would prevent traffic from crossing, or finally, by the failure to observe speed commensurate with the extent of congestion.
As indicated, the mere fact that a risk is created does not mean that the defendant is thereby guilty of negligence. An adjudication of negligence can be made only if the risk is in law unreasonable. The Restatement of the Law of Torts expresses it as follows (sec. 283, (c) Weighing Interests):
“The judgment which is necessary to decide whether the risk so realized is unreasonable, is that which is necessary to determine whether the magnitude of the risk outweighs the value which the law attaches to the conduct which involves it. This requires not only that the actor should give to the respective interest concerned the value which the law attaches to them, but also that he should give an impartial consideration to the harm likely to be done the interests of the other as compared with the advantages likely to accrue to his own interests, free from the natural tendency of the actor, as a party concerned, to prefer his own interests to those of others.”
In the Restatement, sections 291 and 293, the factors which enter into evaluating the utility of the actor’s conduct against the magnitude of the risk are set forth. In sec. 293 it is pointed out that the magnitude of the risk increases as the chance or likelihood of injury increases *122and as the extent of the possible harm which will result from a collision if it occurs increases. For a full discussion of these axiomatic principles, see Terry, Negligence, 29 Harv. L. Rev. 40, 42 (1915). See also the comments of Prosser, Torts, 123 (2d ed. 1955). The author cites numerous examples illustrating the evaluation process here under consideration and sums up the principle as follows:
“It is fundamental that the standard of conduct which is the basis of the law of negligence is determined by balancing the risk, in the light of the social value of the interest threatened, and the probability and extent of the harm, against the value of the interest which the actor is seeking to protect, and the expedience of the course pursued. For this reason, it is seldom possible to reduce negligence to any definite rules; it is ‘relative to the need of the occasion,’ and conduct which would be proper under some circumstances becomes negligence under others.”
An early Iowa case, Beatty v. Central Iowa Railway Co., 58 Iowa 242, 12 N.W. 332 (1882), provides a graphical illustration. The question there considered was whether it was negligence for the railway to maintain its tracks along a public highway so that one traveling the highway would cross the tracks without having a clear view of approaching trains. Even though it was assumed that maintaining the crossing in this manner produced a risk, the Iowa Court held that it was not a negligent one. That decision is explainable on the basis that it was rendered in a horse and buggy era during which traffic was negligible and the social value of allowing a railroad to thus intersect the highway far outweighed other considerations. The possibility of intersection impact was then remote, and it was not reasonable to require railroads to protect crossings. The value to society of operating a railway at minimum expense outweighed the magnitude of the risk created by the relationship of the highway and the railroad tracks. Not *123so in the case at bar. The crossing here in question was located not in open country but in highly congested environs of the City of Denver. Traffic is no longer horse and buggy in character. It is heavy and it increases every day. The conditions are such that the railroad was not justified in maintaining a constant calculated risk by operating at a speed of 60 miles per hour with negligible safety precautions at this urban intersection. As suggested by the trial judge, the only value to the railroad (and to the Public) was a time gain of at most a few minutes, but even this could be preserved and the hazard reduced to a reasonable level by relatively small modifications at the crossing. Steps could have been and could now be taken to regulate traffic and to make the crossing reasonably safe. For example, the signals could have been activated at one mile instead of one-half mile distance. This would have provided motorists with 30 seconds additional time within which to avoid the crossing. Thus it must be concluded that the magnitude of the risk in this case far outweighed its utility. The risk was therefore unreasonable in law and it follows that the trial judge was justified in concluding from the presented facts that the railroad was guilty of negligence.
The observation in the majority opinion that speed was unimportant in the happening was, of course, the position of the railroad. The majority opinion states:
“ * * * Even if the engine had been going only ten miles per hour, it would collide with an object on the track just as certainly as if going one hundred miles per hour. * * * ”
This observation fails to consider the highly important time element. The trial court’s finding and conclusion that given a few more seconds the plaintiff could have effectively extricated himself furnishes a conclusive answer. The plaintiff was shown to have tried with diligence to escape until time ran out on him. It is reasonable to conclude that a train speed of 30 miles per hour *124would have allowed him sufficient time to have cleared the tracks. In any event, it would have increased his chances and thus it is no answer to say that speed of the train was not a cause.
It may be possible to draw a set of inferences such as those adopted by the majority of the Court. As shown above, however, it is also possible to draw contrary inferences and that being so, it seems to me that the judge’s conclusions must be upheld. It is possible that the plaintiff could have avoided the accident by either avoiding the crossing altogether or by backing up, which latter course of action the trial court found impractical. Undoubtedly his conduct was one of the causes, but in my opinion it was a non-tortious cause. I do not believe that a fair reading of the record and a detached analysis of the facts permits the conclusion that the plaintiff was imprudent as a matter of law. With all due deference to my learned colleagues who have reached a contrary conclusion, I am of the firm opinion that the judgment of the district court should be affirmed.
Mr. Chief Justice Sutton arid Mr. Justice Moore join in this dissent.